DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The Examiner acknowledges applicants 371 National Stage International phase PCT/GB2019/051093 filed 4/17/2019 and priority to claim GB 1806382.6 filed April 18, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 16, 2020 was is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an annotated copy of the considered IDS is attached herewith.
Specification
The abstract of the disclosure is objected to because applicant has used the Abstract from the WIPO document which includes extraneous information such as the drawing, the International Classification, Designated States, etc.  Applicant is reminded that the abstract should be drafted on a separate page, sequentially paginated following the claims in a single paragraph between 50-150 words in length.  The abstract from the WIPO document would be fine but applicant should delete “said” in line 3 of the abstract to avoid the legal phraseology.    Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations using the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: heating means in claim 11 and the flow regulation means in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-6, 9,11, 13-14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, applicant recites “…wherein the anerobic digestion comprises the production of biogas, optional biogas comprising at least 50% methane, and/or collection of the biogas”.  The recitation is indefinite, first applicant recites that the biogas is produced and then recites optional biogas comprising at least 50% and/or collection”.  The and/or and the optional language is not a clear, positive or meaningful.   The claim interpretation is also muddied with the optional language which means the biogas is not produced, if biogas is produced then it comprises 50% methane and/or collection of the biogas which is an unclear limitation rendering the whole claim, interpretation very muddied.   Claim 6 depends from claim 5, and if the biogas is optional, the combustion of the biogas is also optional.  Applicant further recites in claim 6 that the optionally using the energy generated to provide power to the method, which is indefinite.  Where is the power being used in the method?  Suitable explanation and correction are required.  
In Claim 9, applicant recites “causing the VOCs to be capturing by a gas collector” what does applicant mean by causing.  Applicant should use step plus function language when drafting method claims.  “providing a gas collector for capturing VOCs.”  Applicant’s and/or supplied to a gas chromatograph and optionally thereby separated into distinct individual compounds” is indefinite and not a positive limitation.  Applicant can draft that the testing or gas chromatograph step is optional” but as drafted the claim is vague and indefinite.  
	In claim 11, applicant recites “…wherein the heating means and/or vacuum pump are configured to evaporate”.  Applicant has used “and/or” language in the claim which is not inherently wrong but will render the claim indefinite especially if the dependent claim also uses “and/or” language and the and/or language becomes nested.  Applicant has further complicated issues when optionally is used in the claim.  From reading claim 11, the claim is interpreted that the heating means and vacuum evaporate or evaporation takes place by the vacuum pump or the heater and not both.  The nested and/or statements in claims depending from claim 11 presents lack of clarity issues.  
	In claims 13-14, applicant uses and/or language which depends from Claim 11 and the nested and/or renders the claim indefinite. 
	In claim 18, applicant is strongly suggested to use Markush language when describing the plurality of sensors.  “…wherein the one or plurality of sensors are selected from the group consisting of pH, flow meter, temperature pressure, nitrogen sensors and combination thereof”.  The Markush language is interpreted as A or B or C or D.  Suitable correction is required.  
 	In claim 25, applicant recites both to a method and apparatus. the method of claim 1 does not claim an apparatus and therefore lacks positive antecedence.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. —Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In claim 25 applicant refers back the method of claim 1 and also recites “…and/or through the use of the apparatus.” The claim is indefinite and the recitation of using the apparatus does not further limit the method and also the method of claim 1 does not claim an apparatus.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-25 are rejected under 35 U.S.C. 103 as being obvious over Kanu, USP 10,836,992 in combination with Smith, US 2012/0125840.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Kanu teaches a first and second stage anaerobic digestion apparatus (1) which generates electricity by the combustion of biogas produce by the anaerobic digestion of waste food matter. [Note Column 1, lines 12-20] The process as claimed results in the production of biogas comprising about 50-80% methane as well as liquid and solid digestates.  The biogas can be used as a fuel and anaerobic digestion is considered as a source of renewable energy.  The digestate can be useful as a nutrient rich fertilizer as well as a source of higher value chemical products. [Note Column 1, lines 24-41] The first and second stage anaerobic digestion apparatus includes an external housing (2) which contains a maceration chamber (3) a first digestion chamber (4) a second digestion chamber (5), a gas purification chamber (6) a gas accumulator (7) and a gas converter (8) all in operative connection.  The maceration chamber (3) houses a macerator and mixes the food mater entering the apparatus using one or more water jets to make a wastewater mixture with comminuted food waste which is then passed into the first digestion chamber (4). Kanu teaches that the first digestion chamber is thermostatically controlled to a temperature of approximately 4oC.  The first digestion chamber is provided with hydrolytic enzymes and includes amylase, a protease, a lipase and a cellulase.  The second digestion chamber (5) is heated to a temperature of 35oC and is thermostatically controlled, the second digestion chamber is provided with a microbiological inoculum bacterium belong to the genus Aceto bacterium. The apparatus includes a controller (18) and interface (101) and (102) and includes one or more temperatures sensors, nitrogen sensors, pH sensors, volume sensors, load cell. [Note Column 21, line 27 to Column 22, line 50 and Column 30, lines 22-67]  
However, Kanu does not teach specifically teaching the wastewater by heating the waste water to evaporate volatile organics and separating the volatile organic compounds from the concentrate.
Smith teaches systems and methods for performing anaerobic digestion of biomaterials using a clarifier, batch reactor and digester. Specifically, From Figure 1, the anaerobic digestion system (100) includes an influent collection tank (200), clarifier (300), a batch reactor (400) and digestor (500).  The clarifier is any receptacle wherein pretreatment or pre-digestion takes place, the pre-treatment steps include homogenization, heating (pasteurization), hydrolysis, acid treatment. [Note Paragraph [0090]] The devices (100)-(500) are all in operative connection with each other and include inlets, outlets and fluid connection between devices (100)-(500).  The digestion system as described by Smith include controllers and sensor for controlling the conditions of devices and the digestion process. [Note Paragraphs [0098]- [106].  The clarifier is functionally equivalent to applicant wastewater tank and inlet and does include heat exchange means which heats and evaporates as a pretreatment step and capable of pasteurization.
As stated and described above, Kanu teaches the invention substantially as claimed, the only difference or deficiency is that Kanu does not collect wastewater and evaporate the waste water.  The maceration step taught in Kanu is functionally equivalent to providing a sludge, the only difference is that the maceration step is mixing and comminution of food waste using water jets and plates, and no heat takes place.  After providing the macerated food-water mixture the mixture is then subjected to 2 stage digestion.  Smith provides the missing element and specifically teaches pre-treatment of the biomaterial which includes heating, evaporation prior to digestion.  It would have been obvious to one having ordinary skill in the art at the time of filing or the time the invention was made to provide a method which includes treating wastewater which would broadly read on a macerated mixture as taught in Kanu and include the pre-treatment steps of evaporating the water to provide a wastewater concentrate which is then anaerobically digested to provide biogases which can be collected and converted into energy.   It is maintained that the combined render applicant’s invention as a whole obvious to one having ordinary skill in the art absent criticality in showing.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2011/128781 teach renewable energy microgeneration system.  Meyer teach systems and methods for processing organic compounds.  Trouve teach a process and device for treating a biomass mixed with water to produce drinking water, biogas and combustible solids. Dvorak teach a biosolids digester and process for biosolids production.  Robertson et al. teach a system and process for removing nitrogen compounds and odors from wastewater and wastewater treatment system.  Prebble teach an anaerobic reactor.  Bonde et al. teach slurry separation and biogas production.  Schimel teach and apparatus and process for anaerobic conversion of biomass slurry to energy.  Miller, III teach an anaerobic digestion system.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                                      Primary Examiner, Art Unit 1771